           Case 3:20-cv-00315-RCJ-WGC Document 13 Filed 09/07/21 Page 1 of 2



 1                              UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3    HERBIE MOORE,                                            Case No. 3:20-cv-00315-RCJ-WGC
 4                                           Petitioner,
              v.                                                              ORDER
 5
      WILLIAM GITTERE, et al.,
 6
                                         Respondents.
 7

 8           On April 29, 2021, the Court ordered Petitioner to show cause why Ground 1(a), (b), (c),
 9   and (f) should not be dismissed based on his failure to exhaust those subclaims. (ECF No. 10.) In
10   response, Petitioner asserted that he was not aware that his post-conviction counsel withdrew those
11   claims after he had raised the claims pro se. (ECF No. 12.) Petitioner further seeks a stay and
12   abeyance so that he may exhaust those claims in state court. (Id. at 3-4.)
13           In Rhines v. Weber, 544 U.S. 269 (2005), the Supreme Court placed limitations upon the
14   district courts’ discretion to facilitate habeas petitioners’ return to state court to exhaust claims:
15           [S]tay and abeyance should be available only in limited circumstances. Because
             granting a stay effectively excuses a petitioner’s failure to present his claims first
16           to the state courts, stay and abeyance is only appropriate when the district court
             determines there was good cause for the petitioner’s failure to exhaust his claims
17           first in state court. Moreover, even if a petitioner had good cause for that failure,
             the district court would abuse its discretion if it were to grant him a stay when his
18
             unexhausted claims are plainly meritless. Cf. 28 U.S.C. § 2254(b)(2) (“An
19           application for a writ of habeas corpus may be denied on the merits,
             notwithstanding the failure of the applicant to exhaust the remedies available in the
20           courts of the State”).

21   Id. at 277 (emphasis added). The Rhines Court further held that a district court would likely abuse

22   its discretion by denying a stay and dismissing a mixed petition “if the petitioner had good cause

23   for his failure to exhaust, his unexhausted claims are potentially meritorious, and there is no

24   indication that the petitioner engaged in intentionally dilatory litigation tactics.” Id. at 278.

25           The Ninth Circuit has acknowledged that the Rhines “good cause” standard does not

26   require “extraordinary circumstances.” Wooten v. Kirkland, 540 F.3d 1019, 1024 (9th Cir. 2008);

27   Jackson v. Roe, 425 F.3d 654, 661–62 (9th Cir. 2005). This Court has declined to prescribe the

28   strictest possible standard for issuance of a stay. E.g., Riner v. Crawford, 415 F. Supp. 2d 1207,



                                                           1
           Case 3:20-cv-00315-RCJ-WGC Document 13 Filed 09/07/21 Page 2 of 2



 1   1210 (D. Nev. 2006). “[G]ood cause under Rhines, at least in this Circuit, should not be so strict

 2   a standard as to require a showing of some extreme and unusual event beyond the control of the

 3   defendant.” Id. Thus, a petitioner’s confusion over whether his petition would be timely filed

 4   constitutes good cause for the petitioner to file his unexhausted petition in federal court. Id. (citing

 5   Pace v. DiGuglielmo, 544 U.S. 408, 416–17 (2005)). Ineffective assistance of post-conviction

 6   counsel or a lack of counsel can also constitute good cause. Blake v. Baker, 745 F.3d 977, 982–

 7   83 (9th Cir. 2014); Dixon v. Baker, 847 F.3d 714, 721 (9th Cir. 2017) (a “statement that ‘there was

 8   no counsel’ in [the petitioner’s] state post-conviction case is sufficient to establish good cause”)

 9   (quoting Martinez v. Ryan, 566 U.S. 1, 17 (2012)).

10           Petitioner alleged that his post-conviction counsel was ineffective for withdrawing the four

11   ineffective assistance of counsel theories from consideration during the state habeas proceeding.

12   (ECF No. 1-1.) The Court further finds that the unexhausted grounds are not “plainly meritless,”

13   and that Petitioner has not engaged in intentionally dilatory litigation tactics. Because Petitioner

14   has satisfied Rhines as to at least one claim, this habeas action will be stayed and held in abeyance

15   until he has presented his claims to the Nevada courts. Accordingly, this action is stayed pending

16   exhaustion of the unexhausted claims in the petition.

17           IT IS THEREFORE ORDERED:

18           1. This action is STAYED pending exhaustion of the unexhausted claims in the petition.

19               The stay is conditioned upon Petitioner litigating his state petition or other appropriate

20               proceeding in state court and returning to federal court with a motion to reopen within

21               45 days of issuance of the remittitur by the Supreme Court of Nevada or Nevada Court

22               of Appeals at the conclusion of the state court proceedings.

23           2. The Clerk of the Court is directed to ADMINISTRATIVELY CLOSE this action, until

24               such time as this Court grants a motion to reopen the matter.

25          DATED this 7th day of September 2021.
26

27
                                                             ROBERT C. JONES
28                                                           UNITED STATES DISTRICT JUDGE


                                                        2
